DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 08/25/2022 is acknowledged.  The traversal is on the ground(s), see pages 2 and 3.  This is not found persuasive because applicant’s argument are not related with the cited reference of Tumen.  Tumen et al. discloses why is not a special technical feature because a plurality of first strands (85) and a plurality of second strands (84) are substantially parallel to one another (figures 1-13) and engagement elements (fibrous webs) projecting from the first strands to an opposite side of the second stands, wherein the strands and engagement elements are integrally molded of a thermoplastic elastomer (figures 1-6, [0039]).  
Since the claims are drawn to a product and a process specially adapted for the manufacture of said product, there is a search and/or examination burden due to the inventions have acquired a separate status in the art in view of their different classification and require a different field of search.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tensile testing machine from claims 7 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 2, 4 and 7 are objected to because of the following informalities:  
In claim 2, line 2, “a direction” should be - - the direction - -.
In claim 4, line 2, “a direction” should be - - the direction - -.
In claim 7, line 8, “the engagement” should be - - an engagement - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seith et al. (US Publication No. 2007/0210477).
Regarding claim 1, Seith et al. discloses a mesh-type touch fastener comprising: 
a plurality of first strands arranged at intervals from one another and substantially in parallel to one another (see annotated Fig. 10); 
a plurality of second strands projecting from the first strands outward in a thickness direction of the first strands, extending along a direction intersecting with a longitudinal direction of the first strands, and arranged at intervals from one another and substantially in parallel to one another (see annotated Fig. 10); and 
engagement elements projecting from the first strands to an opposite side of the second strands (see annotated Fig. 10), 
wherein the first strands, the second strands, and the engagement elements are integrally molded of a thermoplastic elastomer (see abstract, lines 16-20 and paragraph [0037], lines 1-6).  
Regarding claim 4, Seith et al. discloses, wherein the second strands each comprise: 
a stem extending along a direction intersecting with the longitudinal direction of the first strands (see annotated Fig. 10); and 
a cap portion projecting to both sides of the stem at an end portion of the stem (see annotated Fig. 10), and 
wherein a thickness of the cap portions is equal to or more than a thickness of the first strands (see annotated Fig. 10).  
Regarding claim 5, Seith et al. discloses, wherein the thickness of the cap portions is in a range of one to four times the thickness of the first strands (see annotated Fig. 10).  
Regarding claim 6, Seith et al. discloses, wherein an inclination angle of the first strands to a virtual line orthogonal to the second strands is in a range of 0 to 70 degrees (see annotated Fig. 10). 
Regarding claim 9, Seith et al. discloses, wherein the thermoplastic elastomer is a thermoplastic polyester elastomer (see abstract, lines 16-20 and paragraph [0037], lines 1-6).  

    PNG
    media_image1.png
    458
    574
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seith et al. (US Publication No. 2007/0210477).
Regarding claim 2, Seith et al. discloses, wherein the second strands each comprise: 
a stem extending along a direction intersecting with the longitudinal direction of the first strands (see annotated Fig. 10); and 
a cap portion projecting to both sides of the stem at an end portion of the stem (see annotated Fig. 10).
Seith et al. discloses the claimed invention except for a thickness of the cap portions is smaller than a thickness of the first strands.  It would have been an obvious matter of design choice to the thickness of the cap portions is smaller than the thickness of the first strands, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 3, Seith et al. discloses the claimed invention except for the thickness of the cap portions is in a range of 1/2 to 1/4 of the thickness of the first strands.  It would have been an obvious matter of design choice to have the thickness of the cap portions is in a range of 1/2 to 1/4 of the thickness of the first strands, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seith et al. (US Publication No. 2007/0210477), in view of Itoh et al. (US Patent No. 8,399,086).
Regarding claim 10, Seith et al. discloses the claimed invention except for the touch fastener is integrally formed with a cushioning member of a seat.  However Itoh et al. teaches the touch fastener is integrally formed with a cushioning member of a seat (see Col. 1, lines 6-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the touch fastener integrated to a foam cushion of a seat in order to engage the back side surface of the upholstery material of the seat.

Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677